



Exhibit 10.15


SENIOR VP COMPENSATION PLAN
2016

Position Title:    Senior Vice President - Troy Rosser
Territory:     United States and Canada


Base Salary $300,000 Per Year*


*$155,000 of the salary will be paid on a pro-rata basis over the year. The
remaining $145,000 of salary will be paid in varying amounts throughout the year
based upon productivity and sales. That is, the first $145,000 earned under the
commission structure below is guaranteed, will be treated as salary, and is
included in the base salary of $300,000.


Prorated goals - Goals shall be prorated by the number of months left in the
year as of the effective date minus 3 calendar months for the transition period.


Commission Structure:
Add-on Business Sales - Acute EHR, TruBridge, Rycan
Add on business as defined by service line.
•
EHR after 12th month from initial installation

•
TruBridge/Rycan commission and goal credit only applies to the first year of the
initial term of the agreement.



Commission percentages: 0.5%


Add-on Business Sales - AHT
Add on business as defined by service line.
•
License Adds do not count towards goal



Commission percentages: 0.5%


New Business - Acute EHR, AHT, TruBridge and Rycan
Profit goal of $29,300,000 for new business sales per year. New business as
defined by service line.
•
EHR after 13th month from initial installation

•
TruBridge/Rycan commission and goal credit only applies to the first year of the
initial term of the agreement.



Commission percentages: 1% to goal, 1.5% above goal


Payment Default by Client
In the event of a payment default on the part of the client for billed software,
hardware or services, all commissions paid on the defaulted items are payable to
CPSI and will be deducted from future commissions. In the event partial payment
has been received, the commission to be deducted will be prorated based upon the
payment amount received.
Post Employment Commission Payment
Commissions will not be paid to any individual who is no longer an employee of
the Sales Department of CPSI. This includes those who have resigned or whose
employment has been terminated.
In the event of an untimely death while employed in good standing, commissions
will be paid under the following criteria to the estate/beneficiary(ies) as
listed in the employee’s last will and testament.
1.
Items on order and invoiced within three months of the employee’s passing.

2.
Items invoiced within three months of the initial installation date for new
sites that are under contract but not yet installed at the time of the
employee’s passing.









--------------------------------------------------------------------------------











Sr. Vice President: /s/ Troy Rosser Date: August 18, 2016
    
Executive Officer: /s/ Boyd Douglas Date: August 18, 2016
        


2